DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 07/29/2020, in which claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of managing user activity without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 12, and 20.
Claim 1 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed computing platform, comprising at least one processor; and memory storing computer-readable instructions, which performs a series of steps, e.g., determining, via a computing device and based on historical user activity of a user, a pattern of the user activity; detecting, via the computing device, a deviation from the pattern of the user activity; identifying, via the computing device, an anticipated transaction of the user; retrieving, from a repository of user data, one or more user-defined preference rules associated with the anticipated transaction; determining whether the one or more preference rules apply to one or more attributes of the the computing device and based on a determination that the one or more preference rules apply to the one or more attributes of the anticipated transaction, an action associated with the anticipated transaction. These series of steps describe the abstract idea of managing user activity (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). The system limitations, e.g., computing platform, processor, memory, computing device, and repository of user data do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computing platform, processor, memory, computing device, and repository of user data are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of computing platform, processor, memory, computing device, and repository of user data limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 12 and 20; and hence, claims 12 and 20 are rejected on similar grounds as claim 1.
Regarding dependent claims 2-11 and 13-19: 
Dependent claims 2 and 13 are directed to a system and method, respectively, which perform the step of the action associated with the anticipated transaction comprises providing, via an intelligent virtual assistant, a recommendation to perform the anticipated transaction.
Dependent claims 3 and 14 are directed to a system and method, respectively, which perform the step of the action associated with the anticipated transaction comprises payment of an outstanding balance.
Dependent claims 4 and 15 are directed to a system and method, respectively, which perform the steps of causing the computing platform to: identify, from one or more external sources of data, one or more events that may impact the pattern of the user activity; identify an event of the one or more events that impacts the pattern of the user activity, and wherein the action associated with the anticipated transaction comprises a recommendation that minimizes the impact of the event for the user.
Dependent claims 5 and 16 are directed to a system and method, respectively, which perform the step wherein the one or more external sources of data are artificial intelligence based systems.
Dependent claims 6 and 17 are directed to a system and method, 
Dependent claims 7 and 18 are directed to a system and method, respectively, which perform the steps causing the computing platform to determine the one or more user-defined preference rules by: establishing, via an intelligent virtual assistant, an interactive session with the user; providing, to the user, one or more questions in sequential format; receiving, from the user, responses to the one or more questions; providing, to the user and based on the responses, one or more additional questions; and receiving, from the user, responses to the one or more additional questions.
Dependent claims 8 and 19 are directed to a system and method, respectively, which perform the step of causing the computing platform to: train the intelligent virtual assistant based on a machine learning model.
Dependent claim 9 is directed to a system, which perform the step wherein the one or more user-defined preference rules comprise one or more of a preference associated with an automatic loan amount, a secondary funding source, automatic payment options, a designated alternate decision making authority, and preferred communication channels. 
Dependent claim 10 is directed to a system, which perform the step of causing the computing platform to: train a machine learning model to determine the pattern of the user activity.
Dependent claim 11 is directed to a system, which perform the step of causing the computing platform to: apply the machine learning model to detect the deviation from the pattern of the user activity.
These steps describe the abstract idea of managing user activity (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions).Thus, claims 2-11 and 13-19 are directed to an abstract idea. The additional limitations of an intelligent virtual assistant, computing platform, one or more external sources of data, artificial intelligence based systems, instructions, additional computer-readable instructions, processor, and machine learning model are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: an intelligent virtual assistant, computing platform, one or more external sources of data, artificial intelligence based systems, instructions, additional computer-readable instructions, processor, and machine learning model, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-11 and 13-19 have further defined the abstract idea that is present in their respective independent claims 1, 12, and 20; and thus, correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-11 and 13-19 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-11 and 13-19 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 as being unpatentable over Dotan-Cohen (U.S. Patent Application Publication No. US 2019/0205839 -A1 hereinafter “Dotan-Cohen”). 
Claim 1:
Dotan-Cohen discloses:
A computing platform, comprising: at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: (Dotan-Cohen, A computerized system, comprising….one or more processors; and computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors; (See, Claim 1)); 
determine, via a computing device and based on historical user activity of a user, a pattern of the user activity; (Dotan-Cohen, From this historical user activity information, a computer system may determine a user's activity patterns; (See, Para.4));
detect, via the computing device, a deviation from the pattern of the user activity; (Dotan-Cohen, if a user deviates from a planned set of activities (e.g., due to unanticipated meetings, travel, or personal needs), an additional optimal activity schedule may be generated and utilized. In particular, it may be determined that the deviated patterns of activity correspond to a secondary, known pattern of activity that the user sometimes engages in; (See, Para. 103));
identify, via the computing device, an anticipated transaction of the user; (Dotan-Cohen, For instance, for the task “buy milk”, it may be inferred that the future activity will comprise going to the grocery store or more generally, shopping. In some embodiments, optimal schedule generator 290 may consider user data from a user's calendar such that the predicted future activities may be cross-referenced with available times in the user's calendar to match the user's availability with predicted future activities; (See, Para. 108));
retrieve, from a repository of user data, one or more user-defined preference rules associated with the anticipated transaction; (Dotan-Cohen, user may have a calendar (repository of user data)event indicating “buy concert tickets,”( anticipated transaction) which may be determined to have a lower priority(user-defined preference rules) than “work meeting,” and therefore an optimal schedule may suggest scheduling the “work meeting” at the specified time, and scheduling “buy concert tickets” for another time (See, Para. 113); user-defined preference rules (See, Para. 114));
determine whether the one or more preference rules apply to one or more attributes of the anticipated transaction; and (Dotan-Cohen, These user preferences may be received by optimal schedule generator 290 from user preferences 246 of user profile 240. For example, a certain type of scheduled user activity, such as a weekly meeting, may have a pattern of being frequently (i.e., with greater regularity than certain other events) moved or cancelled, indicating a relatively lower level of importance or significance to the user; (See, Para. 113 &114));
trigger, via the computing device and based on a determination that the one or more preference rules apply to the one or more attributes of the anticipated transaction, an action associated with the anticipated transaction. (Dotan-Cohen, optimal schedule may suggest scheduling the “work meeting” at the specified time, and scheduling “buy concert tickets” for another time (See, Para. 113);  when generating an optimal schedule that faces conflicting scheduling, a pattern of cancelling or changing certain activities may be used to determine that those certain activities can be rescheduled or cancelled to favor other activities that have a higher prioritization…. This may include automatically sending an update to participants of a cancelled or rescheduled calendar event or user activity. (See, Para. 114)).
Claim 2:
Dotan-Cohen discloses:
wherein the action associated with the anticipated transaction comprises providing, via an intelligent virtual assistant, a recommendation to perform the anticipated transaction. (Dotan-Cohen, computerized personal assistant application to provide an enhanced computing experience for the user; (See, Abstract, Para.19)).
Claim 3:
Dotan-Cohen:
wherein the action associated with the anticipated transaction comprises payment of an outstanding balance. (Dotan-Cohen, for the task “buy milk”, it may be inferred that the future activity will comprise going to the grocery store or more generally; (See, Para. 108); buying concert tickets (Para. 113)).
Claim 4:
Dotan-Cohen discloses:
wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: (Dotan-Cohen, A computerized system, comprising….one or more processors; and computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors; (See, Claim 1));
identify, from one or more external sources of data, one or more events that may impact the pattern of the user activity; (Dotan-Cohen, user may have a calendar event indicating “buy concert tickets,” which may be determined to have a lower priority than “work meeting,” and therefore an optimal schedule may suggest scheduling the “work meeting” at the specified time, and scheduling “buy concert tickets” for another time (See, Para. 113));
identify an event of the one or more events that impacts the pattern of the user activity, and wherein the action associated with the anticipated transaction comprises a recommendation that minimizes the impact of the event for the user. (Dotan-Cohen, user may have a calendar event indicating “buy concert tickets,” which may be determined to have a lower priority than “work meeting,” and therefore an optimal schedule may suggest scheduling the “work meeting” at the specified time, and scheduling “buy concert tickets” for another time (See, Para. 113)). 
Claim 5:
Dotan-Cohen discloses:
wherein the one or more external sources of data are artificial intelligence based systems. (Dotan-Cohen, user data is received from one or more data sources. The user data may be received by collecting user data with one or more sensors or other components on computing device(s) associated with the user; (See, Para. 21); examples one or more external sources of data(See, Para. 43)).
Claim 6:
Dotan-Cohen discloses:
wherein the event comprises one or more of a weather related event, an employment related event, a purchase related event, a geopolitical event, a civic unrest, and a medical event. (Dotan-Cohen, user may have a calendar event indicating “buy concert tickets,”(a purchase related event) which may be determined to have a lower priority than “work meeting,” (an employment related event) (See, Para. 113)).
Claim 7:
Dotan-Cohen discloses:
wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to determine the one or more user-defined preference rules by: (Dotan-Cohen, A computerized system, comprising….one or more processors; and computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors; (See, Claim 1));
establishing, via an intelligent virtual assistant, an interactive session with the user; (Dotan-Cohen, The optimal schedule(s) may be provided to one or more computerized personal assistant tools, such as the optimal-schedule consumer applications 270 described herein, which utilize the schedule information to provide an enhanced user experience (via an intelligent virtual assistant)(See, Para. 30); based on one optimal user activity schedule that is generated by the optimal schedule generator 290 and recommended to the user, feedback component 250 may generate a user interface element requesting user input indicating an acceptance or rejection of the optimal schedule, or an acceptance or rejection of some of the suggested user activities and/or times of the suggested user activities in the optimal schedule (an interactive session with the user)(See, Para. 121));
providing, to the user, one or more questions in sequential format; (Dotan-Cohen, feedback component 250 may generate a user interface element requesting user input indicating an acceptance or rejection of the optimal schedule… user feedback may be solicited with a prompt asking if the user would like more or less time for a particular user activity allocated in the optimal schedule; (See, Para. 121));
receiving, from the user, responses to the one or more questions; providing, to the user and based on the responses, one or more additional questions; and (Dotan-Cohen, feedback component 250 may generate a user interface element requesting user input indicating an acceptance or rejection of the optimal schedule…a user may provide input that an optimal user activity schedule…. is accepted…. user feedback may be solicited with a prompt asking if the user would like more or less time for a particular user activity allocated in the optimal schedule; (See, Para. 121));
receiving, from the user, responses to the one or more additional questions. (Dotan-Cohen, a user may provide input that an optimal user activity schedule…. is accepted; a slider or plus-minus enabling the user to increase or decrease the allocated time for that particular activity or activity type; (See, Para. 121)).
Claim 8:
Dotan-Cohen discloses:
wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: train the intelligent virtual assistant based on a machine learning model. (Dotan-Cohen, A computerized system, comprising….one or more processors; and computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors; (See, Claim 1); The optimal schedule(s) may be provided to one or more computerized personal assistant tools, such as the optimal-schedule consumer applications 270…include a calendar management program, which utilizes an optimal schedule for managing a user's calendar events to be more in accordance with the optimal schedule, a personal performance optimizer application, which utilizes an optimal schedule to provide the user with a recommended daily schedule of user activity based on future activity to be performed by the user, and a notifications service, which utilizes an optimal schedule to manage electronic notifications to the user or to other people(cause the computing platform to: train the intelligent virtual assistant based on a machine learning model)(See, Para. 30)). 
Claim 9:
Dotan-Cohen discloses:
wherein the one or more user-defined preference rules comprise one or more of a preference associated with an automatic loan amount, a secondary funding source, automatic payment options, a designated alternate decision making authority, and preferred communication channels. (Dotan-Cohen, user is traveling and out of the office, then an optimal schedule for traveling may be selected over an optimal schedule that includes office meetings…user preferences or settings may be considered when generating optimal schedules, thereby enabling a user to tune the automated scheduling assistance services according to their preferences (a designated alternate decision making authority) (See, Para.18); a user's email or text message application may be restricted, disabled, or hidden when a user is engaged in focus-intensive work according to scheduled user activity from an optimal schedule (preferred communication channels)(See, Para. 133-4)). 
Claim 10:
Dotan-Cohen discloses:
wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: train a machine learning model to determine the pattern of the user activity. (Dotan-Cohen, From this historical user activity information, a computer system may determine a user's activity patterns; (See, Para. 4 & 5)). 
Claim 11:
Dotan-Cohen discloses:
wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: apply the machine learning model to detect the deviation from the pattern of the user activity. (Dotan-Cohen, if a user deviates from a planned set of activities (e.g., due to unanticipated meetings, travel, or personal needs), an additional optimal activity schedule may be generated and utilized. In particular, it may be determined that the deviated patterns of activity correspond to a secondary, known pattern of activity that the user sometimes engages in; (See, Claim 1; Para. 103)). 
Claim 12:
Claim 12 is substantially similar to claim 1, and hence is rejected on similar grounds.
Claim 13:
Claim 13 is substantially similar to claim 2, and hence is rejected on similar grounds.
Claim 14:
Claim 14 is substantially similar to claim 3, and hence is rejected on similar grounds.
Claim 15:
Claim 15 is substantially similar to claim 4, and hence is rejected on similar grounds.
Claim 16:
Claim 16 is substantially similar to claim 5, and hence is rejected on similar grounds.
Claim 17:
Claim 17 is substantially similar to claim 6, and hence is  rejected on similar grounds.
Claim 18:
Claim 18 is substantially similar to claim 7, and hence is  rejected on similar grounds.
Claim 19:
Claim 19 is substantially similar to claim 8, and hence is  rejected on similar grounds.
Claim 20:
Claim 20 is substantially similar to claims 1 and 2 combined, and hence is  rejected on similar grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:
Avrahami (U.S. Patent Application No. US2018/0247241A1) “Systems and Methods for Access Control Based on Machine-Learning”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693